75 N.J. 1 (1977)
379 A.2d 233
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ISAAC WILLIAMS, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 18, 1977.
Decided November 2, 1977.
Mr. Michael R. Klekman, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Philip B. Seaton, Assistant Prosecutor, argued the cause for respondent (Mr. Thomas B. Shusted, Camden County Prosecutor, attorney).
Mr. Robert E. Rochford, Deputy Attorney General, argued the cause for amicus curiae Attorney General of New Jersey (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
*2 For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER  6.
For reversal  None.